Wade, C. J.
1. The court did not err in overruling the demurrer. There .was evidence from which the jury was authorized to infer that the delivery was so made as to place the goods sold entirely beyond the control of the vendor and completely within the control' of the vendee (Brunswick Grocery Co. v. Lamar, 116 Ga. 1, 4, 42 S. E. 366), and that the contract of sale had been fully executed by the vendor, in accordance with the terms of his parol agreement.
2. The charge of the court substantially covered the material issues in this ease, and there ivas no reversible error in refusing the requests submitted! Judgment affirmed.

George and Luke, JJ., concur.